DETAILED ACTION
This Non Final Office Action is in response to Request for Continued Examination filed on 01/06/2022. Claims 1, 8 and 15 have been amended. Claims 1-21 filed on 01/06/2022 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/30/2019 are accepted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Amendment 
Applicant’s amendments to the Specification has overcome the claim objection previously set forth in the Office Action mailed on 11/02/2021.
Applicant’s amendments to the Specification has overcome the USC 112(b) rejection previously set forth in the Office Action mailed on 11/02/2021.

Response to Arguments 
 Applicant’s arguments, see Applicant Remarks, Page 12-13 regarding the newly added, underlined, limitation “wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket”, filed 01/06/2022, with respect to the rejections of claims 1, 8 and 15 under 35 U.S.C 103 have been fully considered and are persuasive. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: Shalev et. al. (US 9569357 B1), hereinafter Shalev, in addition to the previously cited prior arts. Please see detailed rejection below.

Double Patenting
Claims 1, 6, 8, 13, 15 and 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 13, 15 and 20-21 of co-pending Application No. 16/509,307, hereinafter 307, in view of Wang (US . This is a provisional nonstatutory double patenting rejection.
Instant Application 16/588,860
Co-pending Application 16/509,307
1. (Currently Amended) A computer-implemented method, comprising: 
obtaining a plurality of data segments of a data file for deduplicated storage, wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which a cryptography and/or compression operation is to be executed 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator for use in the deduplicative storage of the plurality of data segments; determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware latency goal; 

in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; and in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator: forwarding the data segment to the hardware cryptography/compression accelerator for execution of the cryptography and/or compression operation to obtain the processing result; and deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion new copies of the second portion being stored in the storage system when it is determined that the copies of the second portion have been previously stored.
Claims 8 and 15 are similar to claim 1
wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which a cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator for use in the deduplicative storage of the plurality of data segments; determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware compression performance goal; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored.
Claims 8 and 15 are similar to claim 1
6. (Previously Presented) The method of claim 1, wherein the second portion of the plurality of data segment is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware cryptography/compression accelerator, performing a match of each respective fingerprint associated with each data segment of the second portion of the plurality of data segments to fingerprints of other data segments deduplicatively stored in the storage system, and identifying the second portion based on the match.
Claims 13 and 20 are similar to claim 6
7. (Previously Presented) The method of claim 1, wherein the second portion of the plurality of data segment is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware cryptography/compression accelerator, performing a match of each respective fingerprint associated with each data segment of the second portion of the plurality of data segments to fingerprints of other data segments deduplicatively stored in the storage system, and identifying the second portion based on the match.
Claims 13 and 20 are similar to claim 7
21. (Original) The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.
21. (Original) The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of. a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 307 to incorporate the teaching of Wang to utilize the aforementioned feature, with the motivation of enabling more efficient utilization of computational resources, as recognized by (Wang [0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180006806 A1), hereinafter Wang, in view of Danilov et. al. (US 20180173453 A1), hereinafter Danilov and further in view of Shalev et. al. (US 9569357 B1), hereinafter Shalev.

Regarding claim 1 (Currently Amended), Wang teaches A computer-implemented method (Wang [0016] “Systems and methods are described for dual mode hardware acceleration for cryptographic operations”), comprising: 
[obtaining a plurality of data segments of a data file for deduplicated storage;]
obtaining a data segment of the plurality of data segments and on which a cryptography and/or compression operation is to be executed [to deduplicatively store the plurality of data segments against other data segments deduplicatively stored] (Wang Figure 6 (602) [0048] “…the steps of receiving, by a computer system having a host central processing unit (CPU) and a cryptographic hardware accelerator coupled to the host CPU, data (i.e. data segment) upon which a cryptographic operation is to be performed as shown at step 602”, where the data comprisies a plurality of data blocks/segments as disclosed in [0024]); 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator [for use in the deduplicative storage of the plurality of data segments] (Wang Figure 6 [0048] “requesting, by the CPU, state information (i.e. status information) associated with the cryptographic hardware accelerator as shown at step 608; checking if the state information satisfies a predetermined condition as shown at step 610”, [0042-0043]., e.g. [0043] and discloses “As shown in FIG. 4, configuration screen 400 can be provided for enabling configuration for processing of cryptographic operations. Screen 400 can include conditions, the satisfaction of which, cause the computer system to assign execution of a cryptographic operation to the host CPU.”, state information that is related to the CPU and the accelerator for processing the cryptographic operation and determining which one performs the operation, and assigning the cryptographic operations accordingly, such as state information related to queue length, estimated time for processing operation, or utilization, illustrated in Figure 4 and [0037]); 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware cryptography/compression accelerator to meet a latency goal (Wang [0048] Figure 6 (610) “…checking if the state information satisfies a predetermined condition as shown at step 610; and offloading, by the CPU, selective performance of the cryptographic operation on the remaining blocks by the CPU or the cryptographic hardware accelerator based on the current state information.”, [0042] discloses offloading decision based in state information such as “(ii) an expected amount of time for a current cryptographic operation being performed by the CHA to be completed” corresponding to latency, where the decision is made to meet a threshold latency time for processing the cryptographic operation, as illustrated in Figure 4); 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result (Wang [0048] Figure 6 (610-614) “…when the state information satisfies one or more predefined conditions as shown at step 612, the cryptographic operation can be offloaded to the cryptographic hardware accelerator. Alternatively, when the state information does not satisfy the one or more predefined conditions, the cryptographic operation can be performed on the next data block of the remaining data blocks by invoking a native hardware supported cryptographic instruction on the remaining block by the CPU as shown at step 614.”, where the performed operation obtains processing results); and 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator: forwarding the data segment to the hardware cryptography/compression accelerator for execution of the cryptography and/or compression operation  to obtain  (Wang [0048] Figure 6 (610-614) “…when the state information satisfies one or more predefined conditions as shown at step 612, the cryptographic operation can be offloaded to the cryptographic hardware accelerator. Alternatively, when the state information does not satisfy the one or more predefined conditions, the cryptographic operation can be performed on the next data block of the remaining data blocks by invoking a native hardware supported cryptographic instruction on the remaining block by the CPU as shown at step 614.”, where the performed operation obtains processing results).
Wang discloses processing cryptographic operations on data blocks/segments on one of selected processing elements, e.g. CPU or accelerators, where the selection of the processing element is based on state information including queue length, estimated time to perform operation, utilization as illustrated in Figure 4, and accordingly processing the operation on the data blocks/segments. However, Wang does not disclose deduplicative storage of data messages/segments in the below limitations. Emphasis in italic.
Danilov discloses obtaining a plurality of data segments of a data file for deduplicated storage and the use in the deduplicative storage of the plurality of data segments (Danilov [0019] “In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments…segments of data files are stored in a deduplicated manner within storage unit 108.”),
obtaining a data segment of the plurality of data segments to deduplicatively store the plurality of data segments against other data segments deduplicatively stored (Danilov “[0019] In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments according to a variety of segmentation policies or rules. Storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit. In the event that storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment.”, where the obtained plurality of segments are deduplicatively stored such that a data segment is compared against previously stored, in order to store segments that were not previously stored),
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored (Danilov discloses in [0019] “In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments according to a variety of segmentation policies or rules. Storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit. In the event that storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment. As a result, segments of data files are stored in a deduplicated manner within storage unit 108. Data stored in the storage unit may be stored in a compressed form (e.g., lossless compression: Huffman coding, Lempel-Ziv Welch coding; delta encoding: a reference to a segment plus a difference; etc.).”, where the first portion refers to segments that have not been previously stored, and therefore the first portion is stored, while the second portion refers to segments that have been previously stored and therefore, the storage engine does not store them in the storage unit, i.e. discarded, such that the data file is reconstructed in a reduplicated manner, i.e. the engine processes the segments and based on the result/finding of the processed segment decides whether to store (or not) the segment in the storage unit, such that the data file is stored in a deduplicative manner. Examiner submits that the storage engine not storing the previously stored segment indicating that no new copies of the segment is being stored other than the previously stored segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Danilov to utilize the above feature, with the motivation of conserving space, as recognized by (Danilov Abstract and [0027]).
Chauhan in view of Danilov do not disclose the below limitations.
Shalev discloses wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket (Shalev Col. 7 line 31-47 “Turning now to FIG. 2, a block diagram illustrating a technique for optimistically compressing neighboring input data blocks is shown. An input data stream 200 may be received by a storage controller (e.g., storage controller 110 of FIG. 1) as part of write data for a write operation from a given client or host. In one embodiment, input data stream 200 may be partitioned into equal-sized data blocks 205, 210, 215, 220, 225, 230, etc. In one embodiment, the size of data blocks 205-230 may be 4 kilobytes (KB). In other embodiments, data blocks 205-230 may be other sizes…input data stream 200 may be partitioned into variable sized data blocks. For example, separate areas of physical storage may be used for storing different sizes of data blocks to prevent the storage space from being fragmented with variable blocking. In one embodiment, a first area may store 4 KB blocks and a second area may store 8 KB blocks. Other areas may also be utilized for storing other sizes of blocks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov to incorporate the teaching of Shalev to utilize the above feature, with the motivation of storing data blocks of similar sizes on the same storage area for preventing storage space from being fragmented with variable blocking, as recognized by (Shalev Col. 7 line 31-47).

Regarding Claims 8 and 15, they include similar limitations to claim 1, therefore the rejection applied to claim 1 is also applied to claims 8 and 15.
Regarding claim 6 (Previously Presented), Wang in view of Danilov and Shalev teaches the method of claim 1, 
Wang discloses a plurality of data blocks/segments using the CPU and accelerators as described above in claim 1. However, Wang does not disclose the below limitations. Emphasis in Italic.
Danilov discloses wherein the second portion of the plurality of data segment is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware cryptography/compression accelerator, performing a match of each respective fingerprint associated with each data segment of the second portion of the plurality of data segments to fingerprints of other data segments deduplicatively stored in the storage system, and identifying the second portion based on the match (Danilov discloses in [0019] “In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments according to a variety of segmentation policies or rules. Storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit. In the event that storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment. As a result, segments of data files are stored in a deduplicated manner within storage unit 108. Data stored in the storage unit may be stored in a compressed form (e.g., lossless compression: Huffman coding, Lempel-Ziv Welch coding; delta encoding: a reference to a segment plus a difference; etc.).”, where the first portion refers to segments that have not been previously stored, and therefore the first portion is stored, while the second portion refers to segments that have been previously stored and therefore, the storage engine does not store them in the storage unit, i.e. discarded, such that the data file is reconstructed in a deduplicative manner, i.e. the engine process the segments and based on the result/finding of the processed segment decide whether to store the segment in the storage unit, such that the data file is stored in a deduplicative manner,
where [0019-0020] discloses metadata/fingerprint generated and stored to locate data segments, therefore, the storage engine is able to identify/match segments to previously stored segments, and choose not to store such segments, in order to be able to restore and reconstruct data file in a deduplicated manner, [0020] “Fingerprints are mapped to a particular data object via metadata 110, enabling the system to identify the location of the data object containing a segment represented by a particular fingerprint.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Danilov to utilize the above feature, with the motivation of conserving space, as recognized by (Danilov Abstract and [0027]).

Regarding Claims 13 and 20, they include similar limitations to claim 6, therefore the rejection applied to claim 6 is also applied to claims 13 and 20.  

Regarding claim 7 (Original), Wang in view of Danilov and Shalev teaches the method of claim 1, wherein the cryptography and/or compression operation on the data segment comprises one of. a symmetric cryptography function applied to the data segment (Wang [0026] “cryptographic operation is one of Rivest-Shamir-Adleman (RSA), Advanced Encryption Standard (AES), Message Digest 5 (MD5), Secure Hash Algorithm (SHA) Diffie-Hellman (DH), RC5, Blowfish and International Data Encryption Algorithm (IDEA). Those skilled in the art will appreciate other current or future block cryptographic algorithms may be used.”, where e.g. RSA is an asymmetric cryptographic algorithm), an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.

Regarding Claims 14 and 21, they include similar limitations to claim 7, therefore the rejection applied to claim 7 is also applied to claims 14 and 21.  

Claims 2-5, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Danilov, Shalev and further in view of Gasser (US 10719366 B1), hereinafter Gasser.

Regarding claim 2 (Original), Wang in view of Danilov and Shalev teaches the method of claim 1, 
[wherein the status information relating to the CPU comprises an average recent latency measurement of the CPU], and 
average recent latency measurement and a current queue size of the hardware cryptography/compression accelerator (Wang discloses in [0042] “…the offloading decision can be based on the state information associated with the CHA (i.e. accelerator), wherein the state information can be indicative of whether the CHA is available to perform the cryptographic operation…state information may be evaluated include any or a combination of (i) the extent to which an input queue of the CHA is occupied (i.e. current queue size), (ii) an expected amount of time for a current cryptographic operation being performed by the CHA to be completed (i.e. average recent latency); and (ii) a current utilization of one or more resources of the CHA.”, [0043] and Figure 4 illustrates the status information for the queue and estimated time, where the expected/estimated time is considered average time/latency, where [0034] “estimated amount of time required to complete execution of the last offloaded cryptographic operation. The estimated time of execution can be calculated based on the time taken by cryptographic hardware accelerator 102 to perform the cryptographic operation on a data block of a similar/same size and type”).
While Wang discloses the above limitations, where the above state information are information that are related to the CPU, however, Wang does not explicitly disclose that the state information comprises an average recent latency measurement of the CPU.
Gasser discloses wherein the status information relating to the CPU comprises an average recent latency measurement of the CPU (Gasser discloses in Col. 4 line 49-59 “characteristics of calls to the accelerator and CPU may be recorded over time, and a classification algorithm (referred to as a classifier) may be trained on such recorded calls. The recorded characteristics may include the type of interconnect (e.g., local bus or Ethernet access), the accelerator or processor used to perform the computation, the time to reach a result, and so on. After being trained, the classifier may be employed for hardware selection 125 of calls in the future. In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training.”, “…the hardware selection may be performed based (at least in part) the estimated time to complete the task (i.e. average recent latency) using the accelerator in comparison to the estimated time using the CPU”, where the refining process is continuous and therefore the estimated time is interpreted as averaged time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, Danilov and Shalev to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).

Regarding Claims 9 and 16, they include similar limitations to claim 2, therefore the rejection applied to claim 2 is also applied to claims 9 and 16.  

Regarding claim 3 (Original), Wang in view of Danilov, Shalev and Gasser teaches the method of claim 2, further comprising: 
accelerator in response to determining that the hardware cryptography/compression accelerator is not in a busy state (Wang [0025] “…the state information can be indicative of whether the cryptographic hardware accelerator is available (i.e. not in a busy state) to perform the cryptographic operation, wherein the predetermined condition comprises availability of the cryptographic hardware accelerator to perform the cryptographic operation”, [0039] “…when scheduler 206 determines that HAMs 204 are not available (i.e. in busy state),  host CPU 202 performs the cryptographic operation at step 4.”, where availability, i.e. not in busy state, is dependent on the queue length and estimated time, i.e. latency, described in [0042-0043] and illustrated in Figure 4), 
wherein the hardware cryptography/compression accelerator is not in the busy state when the average recent latency measurement of the hardware cryptography/compression accelerator does not exceed a latency threshold and the current queue size of the hardware cryptography/compression accelerator does not exceed a queue size threshold (Wang [0042] and Fig 4 illustrates the example where the accelerator is available, i.e. not in busy state, when Queue length, i.e. queue size, is not exceeding 7, and the estimated time to perform a cryptographic operation does not exceed 10ms.).

Regarding Claims 10 and 17, they include similar limitations to claim 3, therefore the rejection applied to claim 3 is also applied to claims 10 and 17.  
Regarding claim 4 (Original), Wang in view of Danilov, Shalev and Gasser teaches the method of claim 3, further comprising: 
when the hardware cryptography/compression accelerator is in the busy state, determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based on the average recent latency measurements of the CPU and of the hardware cryptography/compression accelerator (Wang [0025] “…the state information can be indicative of whether the cryptographic hardware accelerator is available (i.e. not in a busy state) to perform the cryptographic operation, wherein the predetermined condition comprises availability of the cryptographic hardware accelerator to perform the cryptographic operation”, [0039] “…when scheduler 206 determines that HAMs 204 are not available (i.e. in busy state),  host CPU 202 performs the cryptographic operation at step 4.”, where availability, i.e. not in busy state, is dependent on the queue length and estimated time, i.e. latency, described in [0042-0043] and illustrated in Figure 4, examiner notes the limitation is recited in the alternative).

Regarding Claims 11 and 18, they include similar limitations to claim 4, therefore the rejection applied to claim 4 is also applied to claims 11 and 18.  
  
Regarding claim 5 (Original), Wang in view of Danilov, Shalev and Gasser teaches the method of claim 4, further comprising, 
busy state: determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU [in response to determining that the average recent Atty. Docket No.: 206368.0546.1 (P335C) 26latency measurement of the hardware cryptography/compression accelerator is higher than the average recent latency measurement of the CPU] (Wang [0039] “…when scheduler 206 determines that HAMs 204 are not available (i.e. in busy state),  host CPU 202 performs the cryptographic operation at step 4.”, where availability, i.e. not in busy state, is dependent on the queue length and estimated time, i.e. latency, described in [0042-0043] and illustrated in Figure 4); and 
determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator [in response to determining that the average recent latency measurement of the hardware cryptography/compression accelerator is lower than the average recent latency measurement of the CPU] (Wang [0025] “…the state information can be indicative of whether the cryptographic hardware accelerator is available (i.e. not in a busy state) to perform the cryptographic operation, wherein the predetermined condition comprises availability of the cryptographic hardware accelerator to perform the cryptographic operation”, [0039] “).
While Wang discloses the aforementioned limitations, including selecting on of the CPU or accelerator to perform the cryptographic operation based on the estimated time to compete the operation, i.e. latency, by the accelerator, where the selection is based on pre-determined condition as described in [0042-0043] and Figure 4, however, Wang does not explicitly describe that the selection is based on the comparison of the estimated time to compete the operation at the CPU and the accelerator (Emphasis in italic).
Gasser teaches when the hardware cryptography/compression accelerator is in the busy state: determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU in response to determining that the average recent Atty. Docket No.: 206368.0546.1 (P335C) 26latency measurement of the hardware cryptography/compression accelerator is higher than the average recent latency measurement of the CPU  and determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator in response to determining that the average recent latency measurement of the hardware cryptography/compression accelerator is lower than the average recent latency measurement of the CPU 
(Gasser Col. 4 line 49-59 teaches “…characteristics of calls to the accelerator and CPU may be recorded over time, and a classification algorithm (referred to as a classifier) may be trained on such recorded calls. The recorded characteristics may include the type of interconnect (e.g., local bus or Ethernet access), the accelerator or processor used to perform the computation, the time to reach a result, and so on. After being trained, the classifier may be employed for hardware selection 125 of calls in the future. In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training.”, “…the hardware selection may be performed based (at least in part) the estimated time to complete the task (i.e. average recent latency) using the accelerator in comparison to the estimated time using the CPU”, completion time include latency associated with bus and network. 
Gasser’s system teaches the selection of one of the CPU or the accelerator based on the comparison of the estimated times to complete the task by the CPU and accelerator. The processor, i.e. either CPU or accelerator that has better performance, i.e. less time to complete the task is selected. The Gasser’s system determines that the accelerator is in busy state, i.e. in response to the determination that the time to complete the task by the accelerator is higher than the time to complete the task by the CPU, and consequently selects the CPU to perform the task as described in Col. 10 line 57-59, Col. 13 line 4-22 and Figure 4 (730), conversely, Gasser’s system determines that the accelerator is in no-busy state, i.e. in response to the determination that the time to complete the task by the accelerator is lower than the time to complete the task by the CPU, and consequently selects the accelerator to perform the task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, Danilov and Shalev to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).

Regarding Claims 12 and 19, they include similar limitations to claim 5, therefore the rejection applied to claim 5 is also applied to claims 12 and 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 9507887 B1) discloses data blocks, which can be of any size including file system or database logical block size, physical block, track or cylinder and/or other size. Multiple data blocks may be of different sizes, such as different size data blocks for different storage volumes.
Lyer (US 10482677 B1) discloses in response to determining that a processor's utilization is above a threshold level, reduce an amount of data relative to an amount of first data processed. For example, reducing the second amount of data may include reducing a size, per frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497